FILED
                               NOT FOR PUBLICATION                          DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 KARLO ZARGARYAN; et.al.,                          No. 07-72346

               Petitioners,                        Agency Nos. A096-051-926
                                                               A096-051-927
   v.

 ERIC H. HOLDER Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Karlo Zargaryan, a native of Iran and citizen of Armenia, and her daughter, a

native of Russia and citizen of Armenia, petition for review of the Board of

Immigration Appeals’ order dismissing their appeal from an immigration judge’s



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
decision denying their application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence, Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

       Substantial evidence supports the agency’s finding that the brief detention

and beating Zargaryan suffered in Armenia did not rise to the level of persecution.

See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir. 1995). Substantial evidence also

supports the agency’s finding that Zargaryan does not have a well-founded fear of

future persecution based on her husband’s political activities or her ethnicity,

because her husband and similarly situated father remain in Armenia without

incident. See Aruta v. INS, 80 F.3d 1389, 1395 (9th Cir. 1996).

       Because Zargaryan did not establish eligibility for asylum, it necessarily

follows that she did not satisfy the more stringent standard for withholding of

removal. See Zehatye, 453 F.3d at 1190.

       Zargaryan has failed to set forth any substantive argument regarding the

agency’s denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-

60 (9th Cir. 1996) (issues not supported by argument are deemed waived).

       PETITION FOR REVIEW DENIED.




NED/Research                               2                                       07-72346